Citation Nr: 1402568	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-31 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability prior to February 4, 2013, and 20 percent thereafter.


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board also notes that the Veteran filed a claim of entitlement to service connection for left knee pain and frost nip to his fingers.  These claims were denied in a September 2009 rating decision.  The Veteran filed a timely notice of disagreement, and completed his appeal with the filing of a VA Form 9 in December 2011 following the issuance of an October 2011 statement of the case  (SOC).  However, in August 2013, following the issuance of a June 2013 supplemental statement of the case (SSOC), the Veteran filed another VA Form 9, in which he expressly limited his appeal to the issue of an increase in his cervical spine rating.  Accordingly, the issues of the Veteran's left knee and his frost nip are deemed withdrawn and are no longer in appellate status; and will be discussed no further herein.  38 C.F.R. 20.204 (2013).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  For the period prior to February 4, 2013 the Veteran's cervical spine disability did not result in forward flexion of 30 degrees or less, the combined range of motion in the cervical spine was not 170 or less, and there were no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome of at least two weeks.

2.  For the period from February 4, 2013, the Veteran's cervical spine disability does not result in forward flexion limited to 15 degrees or less, ankylosis, or incapacitating episodes of intervertebral disc syndrome of at least four weeks.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a cervical spine disability prior to February 4, 2013, and 20 percent thereafter, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an initial evaluation above 10 percent for a cervical spine disability prior to February 4, 2013 and 20 percent thereafter is a downstream issue from a rating decision dated in September 2009, which initially established service connection for this disability and assigned the 10 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 20 percent for cervical spine disability, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence. The Veteran's private and VA medical and examination records pertinent to treatment of neck pain have been obtained and associated with his claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was also afforded VA examinations in March 2009 and February 2013.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria. The examinations included a review of the claims file.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met. 38 C.F.R. § 3.159(c)(4). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The rating of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).   Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. See Plate V, 38 C.F.R. § 4.71a.

The Veteran is currently rated at 10 percent prior to February 4, 2013, and 20 percent thereafter, for his cervical spine disorder under the general rating formula specified in 38 C.F.R. § 4.71a.  A 20 percent disability rating requires evidence which shows forward flexion of the cervical spine of 30 degrees or less, or the combined range of motion of the cervical spine not greater than 170 degrees.  In order to warrant a disability rating in excess of 20 percent under this formula, the evidence must show: forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine (30 percent); or unfavorable ankylosis of the entire cervical spine (40 percent); or unfavorable ankylosis of the entire spine (100 percent) with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury and disease.  Ankylosis is immobility and consolidation of a joint. See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's low back disability. It addresses intervertebral disc syndrome (IVDS). Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately. Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

Prior to February 4, 2013, a rating in excess of 10 percent is not warranted because the evidence did not indicate that the forward flexion in the Veteran's cervical spine was 30 degrees or less. See General Rating Formula for Rating Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Specifically, at his VA examination in March 2009 the Veteran exhibited cervical spine range of motion of 35 degrees of forward flexion actively, and 45 degrees passively.  The extension was 45 degrees actively and passively; the right lateral flexion was 35 degrees actively and 45 degrees passively; the left lateral flexion was 35 degrees actively and 45 degrees passively.  The right rotation was 60 degrees actively and 80 degrees passively; and the left rotation was also 60 degrees actively and 80 degrees passively.  The examiner noted that the Veteran has had complaints of neck pain since he injured his neck in service in the airborne unit while doing jumps.  The Veteran stated at this examination that his neck pain is worsening.  Of note, at this VA examination the Veteran reported that after his injury, along with his recurring neck pain he began experiencing numbness and pain in his left arm, mostly during subsequent parachute jumps.  The examiner noted that the Veteran's posture and gait were normal, with no kyphosis, lordosis or significant scoliosis.  There was no abnormal swelling, redness or deformity of any joint.  

A rating in excess of 20 percent is not warranted after February 2013 because the evidence does not indicate that the forward flexion in his cervical spine is 15 degrees or less. 38 C.F.R. § 4.71a.  In February 2013 the Veteran was afforded another VA examination.  Joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no evidence of radiating pain on movement, loss of tone and atrophy of the limbs.  There was no evidence of muscle spasm.  There was no ankylosis of the cervical spine.  Additionally, the examiner did not note that the Veteran reported any radicular pain or any other signs or symptoms due to radiculopathy.  

On examination, the Veteran exhibited 20 degrees of forward flexion.  The examiner noted that the Veteran has flare-ups in his neck.  These flare-ups do not impact the function of the Veteran's cervical spine, but the Veteran reported that they occur when he has too much movement in turning his head, and that the pain worsens with damp and cold weather.  The examiner further noted that the Veteran has a diagnosis of Intervertebral Disc Syndrome, but has not suffered any incapacitating episodes over the past 12 months.  Further, while the Veteran has complained of pain in his neck, the evidence does not indicate that such pain had been to the point where it would have warranted prescribed periods of bed rest or treatment by a physician.  In addition, the evidence has not indicated favorable ankylosis of the cervical spine.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 and 20 percent ratings already assigned.   Indeed, the report of the 2013 VA examination, explicitly noted the Veteran's limitation of forward flexion due to pain.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disabilities based upon the Veteran's cervical spine disability with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R.   § 4.1.

Accordingly, the Board has determined that referral of this case for extra-scheduler consideration is not in order.

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability (TDIU) is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board observes that the Veteran reported in his February 2013 VA examination that his cervical spine pain did not affect his ability to work.  Therefore, further consideration of this matter is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 4, 2013; and 20 percent thereafter, for a cervical spine disability, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


